Appeal by plaintiff from an order of the Supreme Court, Westchester County, dated February 19, 1969 and entered February 28, 1969, which denied his motion (1) to dismiss the affirmative defenses contained in defendant’s answer and (2) for summary judgment. Order modified, on the law, by adding thereto, immediately after the word “ denied ”, the following: “ except that the motion is granted to the extent of striking out the ninth affirmative defense.” As so modified, order affirmed, without costs. Respondent concedes in its brief that it does not now urge this defense. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.